DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 5/15/2019, 3/20/2020, 9/30/2020 and 9/22/2021 were considered.
Specification
The disclosure is objected to because of the following informalities: page 2 of the specification includes references to claim 1, claim 6 and claim 15.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification refers to figures 7.1-7.9, but the drawings do not include these labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yun et al., U.S. Patent Number 7,365,918 B2, of record (hereafter Yun).
Regarding claim 16, Yun discloses a full material Fresnel Zone Plate precursor array comprising a plurality of full material Fresnel Zone Plate precursors arranged on a common carrier (see at least figures 2-3 and 5, elements 212 and 216, as well as the abstract; column 3, lines 48-57; column 8, lines 19-67; and column 9, lines 1-8).
Regarding claim 17, Yun discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the full material Fresnel Zone Plate precursors are spaced apart from each other on the common carrier (see at least column 9, lines 5-8).
Regarding claim 18
Regarding claim 19, Yun discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the central axes of the full material Fresnel Zone Plate precursors are arranged parallel to the surface normal of the common carrier (see at least figures 3 and 5, elements 212 and 216, as well as column 9, lines 5-8).
Regarding claim 20, Yun discloses that the full material Fresnel Zone Plate precursor array according to claim 16, wherein the full material Fresnel Zone Plate precursors comprise controlled tapering angles (see at least column 8, line 58 through column 9, line 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., U.S. Patent Number 7,365,918 B2, of record (hereafter Yun) in view of Schuetz et al., U.S. Patent Application Publication Number 2012/0258243 A1, of record (hereafter Schuetz).
Regarding claim 21, Yun does not specifically disclose that the tapering angles differ between some of the Fresnel Zone Plate precursors arranged on the same common carrier.
However, Schuetz teaches forming Fresnel Zone Plates by a slicing method wherein various zone plates are formed such that they have a different diameter and inclined zones (see at least figure 2, as well as paragraphs [0036]-[0040] and [0061]-[0063]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the Fresnel Zone Plate precursors of Yun to include the teachings of Schuetz so that at least some of the Fresnel Zone Plate precursors on the same common carrier have differing taper angles, for the 
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Moldovan, US 10183375 B2, discloses a similar full material Fresnel Zone Plate precursor as set forth in at least claims 16, 20 and 21 (see at least figures 8A-15 and the abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/19/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872